Title: From Thomas Jefferson to Thomas Mann Randolph, 25 November 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington Nov. 25. 1802.
          
          I now inclose you Govr. Drayton’s answer to Doctr. Tucker by which you will percieve that there is no prospect of getting your negroes through the state of S.C. in the present state of their laws; and as to alterations to be made in these, they are too precarious to affect your plans in the least. you will have to go therefore either through Tennissee or by water. it is said that the former route, besides being scarcely passable for a horse, exposes the people to temptations from the inhabitants which are very dangerous. what would their passage from Richmd. to Savanna by water cost? I know the passage of a gentleman, fed & lodged as such, from Philadelphia to Richmond was but 8. dollars. in this way you could carry little & big, men & women at once, & they would probably be taken in the lump, counting only the grown persons.   Mrs. Trist told me there were some wild cherry stocks at Birdwood which would now not be wanting for the family; as I understand you have the direction of their affairs, I shall be glad to take them at their value. mr Dinsmore on your giving him permission, will engage sawyers to cut them up, or perhaps it would be better for mr Lilly to cut and bring the stocks home. Patsy thinks her cough better since the journey. to me it appears very bad. when the carriage comes for them, a spare cloak or two should come as far as mr Strode’s. they will have mine to that place. I happened to send them by the stage, and without them they would have suffered, as they moved early, and the mornings were cold. Accept assurances of my affectionate attachment and respect.
          
            Th: Jefferson
          
          
            P.S. on searching for Govr. Drayton’s letter, it is mislaid, but shall follow as soon as found. you have the result of it.
          
        